DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 9, and 15, it is unclear what the difference between the first particles and the second particles are. In other words, it is unclear how the first particles and the second particles can be identified in the claimed process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7 and 9-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen (5,284,475).
Owen discloses a system include a regenerator and an integrated disengagement vessel as shown in figure 2.
Owen discloses the catalyst inventory also contains one or more additives, ZSM-5 and FCC catalyst such as X or Y zeolites. Therefore, the Owen system having two different particles (col. 9, lines 50 to col. 10, line 21).
As shown in figure 2, the system include a disengagement vessel 14 comprising: 
a housing containing a solid separation device 12 for separating a hydrocarbon stream comprising hydrocarbon vapor products, FCC catalysts, ZSM-5 additives (first and second particles) into a first stream comprising first particles and hydrocarbon vapor products (flowing into cyclone 16) and a second stream comprising seconds particles;
a cyclone 16 within the housing for separating the first stream comprising first particles and hydrocarbon vapor products to solid fraction comprising  the first particles (flowing down from the dipleg)
an internal vessel 260 disposed within the housing for receiving the second stream comprising second particles;
an annular region between the housing and internal vessel 260 for receiving the solids fraction comprising the first particles;
a vapor outlet 18 for recovering the vapor fraction;
and a flow line 26 for feeding the catalyst from annular region into regenerator 24claims 7 10, and 15 .
As discussed above. Owen anticipates claims 6, 7, 9, 10 and 15.
Regarding claims 11 and 14, Flow line 32 is used for feeding the regenerated particles to riser 6.
Regarding claims 12, and 13, as shown in the figure, the vertical pipe from riser 6 to the dissengager 14 functions as an outlet and flow line of the riser for recovering/feeding the hydrocarbon stream to the solids separation device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen (5,284,475).
Owen discloses a system as discussed above. 
Owen disclose the vapor product 18 is fed to a fractionator. However, Owen does not disclose the vapor product is fractionated into a naphtha fraction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Owen system to make the fractionator to separate a naphtha if naphtha is desired as a feedstock for further processed in a riser to arrive at the applicants’ system.
Regarding claims 16 and 17,  Owen does not disclose the system has flow lines for feeding the fresh particles to the riser/regenerator. However, if the system should have flow lines to replace the catalysts and/or additives when they become inactive.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Owen system to design the flow lines for feeding fresh particles at appropriate locations of the system to arrive the claimed apparatus.
Regarding claim 18, Owen discloses the annular region has distribution means 270 to feed steam not for stripping but fluidizing the first particles. However, as disclosed. The distribution means 270 can do more than as a fluidizing function.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Owen system by using the distribution means as a mean to regenerate the first particles to arrive at the applicants’ system except the criticality can be shown by applicants.



 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772